Title: From Thomas Jefferson to John Moody, 31 August 1807
From: Jefferson, Thomas
To: Moody, John


                        
                            Sir
                            
                            Monticello Aug. 31. 07.
                        
                        Your favor of the 28th. was recieved yesterday. my millstones have all been hung and in use, and the bolting
                            cloths provided & in use also a considerable time; and being now in the hands of a tenant under lease for 5. years, they
                            are no longer at my charge. I can only therefore thank you for your kind offer respecting them, without availing myself of
                            it, and tender you my salutations & best wishes.
                        
                            Th: Jefferson 
                            
                        
                    